ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shanzhong (Sam) Yuan #77035 on 1/26/2021.  The application has been amended as follows: 
Claims 1-6 and 10 are now cancelled.
Claim 7, last three lines have been amended as follows:
“the switch; 
the light source, the power source, and the switch being externally mounted onto the receiving surface adjacent the mirror;
a compartment opening; 
a cover panel; 
the compartment opening traversing through a receiving surface of the separation panel; 
the compartment opening being positioned adjacent the mirror; and 
the cover panel being hingedly connected along a lateral edge of the compartment opening.”

Allowable Subject Matter
Claims 7-9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, including that which is found in the attached PTO-892 fails to disclose or render obvious in particular the structural details and arrangement of the elements of the storage device specifically the mirror, lighting assembly, compartment, and cover as called for in the claimed combination of independent claims 7 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896